                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

CHRISTIAN J. WRIGHT, ADC #155008                                                       PLAINTIFF

v.                                Case No. 5:19-cv-00090-KGB

KEDRICK R. AVERY                                                                     DEFENDANT

                                              ORDER

       Before the Court are the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney on June 7, 2019 (Dkt. No. 19). Judge Kearney

recommends that defendant Kedrick R. Avery’s motion to dismiss be granted and that plaintiff

Christian J. Wright’s complaint be dismissed with prejudice. Mr. Wright has filed a timely

objection to Judge Kearney’s Proposed Findings and Recommendations (Dkt. No. 20). After

careful consideration of the Proposed Findings and Recommendations and Mr. Wright’s objection

thereto, as well as a de novo review of the record, the Court finds no reason to alter or reject Judge

Kearney’s conclusion.

       The Court writes separately to address briefly Mr. Wright’s objection. Mr. Wright argues

that his excessive-force claim against Mr. Avery should not be dismissed for failure to exhaust his

administrative remedies because prison officials prevented him from doing so. However, the Court

is not dismissing the case on that ground. Rather, because the only relief requested by Mr. Wright

is money damages against Mr. Avery in his official capacity, Mr. Wright’s claim is barred by the

doctrine of sovereign immunity. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 65–66

(1989); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 120 (1984).

       Accordingly, the Court adopts the Proposed Findings and Recommendations in their

entirety as this Court’s findings of fact and conclusions of law (Dkt. No. 19). The Court grants
Mr. Avery’s motion to dismiss (Dkt. No. 12). The Court dismisses with prejudice Mr. Wright’s

claim for monetary damages against Mr. Avery in his official capacity.

       It is so ordered this 9th day of March, 2020.


                                                       _________________________________
                                                       Kristine G. Baker
                                                       United States District Judge




                                                2
